Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 and 2, in the reply filed on 4 October 2022 is acknowledged.
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102/103
Ordinarily, rejections under 102 and 103 would be placed in separate sections for ease of reading.  However, because of the 2 claims under examination, these are grouped together below by Prior Art reference for ease of reading.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Hoefer (2006/0157248) (cited by Applicant).
Regarding independent claim 1, Hoefer discloses A diverting agent (abstract “Well treatment is disclosed that includes injecting a well treatment fluid with insoluble polyol polymer such as polyvinyl alcohol (PVOH)” and [0109] “When PVOH is used in fluids in such treatments as … diversion”), comprising: a polyvinyl alcohol-based resin ([0072] “the polyol is a substituted or unsubstituted polyvinyl alcohol that can be prepared by at least partial hydrolysis of a precursor polyvinyl compound having ester substituents, such as, for example, polyvinyl acetate”) having a degree of saponification of 65 mol% to 95 mol% ([0082] “A degree of hydrolysis of about 88% is optimum for solubility, i.e. the solubility of the PVOH decreases when the degree of hydrolysis is more or less than about 88%”; degree of hydrolysis = degree of saponification).

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hoefer as in claim 1.
Regarding claim 2, Hoefer discloses “These PVOH fibers are made to have defined temperature trigger points for aqueous dissolution at desired temperatures between 20°C and 90°C” ([0090]); “Dissolution of PVOH is controlled by the degree of hydrolysis, molecular weight, crystallinity, particle size, and the like of the PVOH” ([0081]); and “The conditions and rate of dissolution of PVOH, having a particular chemical and physical make-up, including crystallinity, degree of hydrolysis, molecular weight and distribution, a coating if present, at a particular temperature and in contact with a fluid or fluids of a particular salinity, is readily determined by a simple experiment: exposing the PVOH to the fluid or fluids under treatment conditions and monitoring the solubilization” ([0083]).
However, Hoefer fails to specify the amount that would dissolve after 15 min in water at 23°C.
Nevertheless, since Hoefer discloses the same composition as claimed, the PVOH resin, if subjected to testing, would act in the same manner as claimed, i.e., it would be capable of “wherein the polyvinyl alcohol-based resin has a dissolution rate of 10 mass% to 50 mass% after 15 minutes of immersing 1 g of the polyvinyl alcohol-based resin in 100 g of water at 23°C.”  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  
Alternatively, even if it were somehow found that Hoefer’s PVOH resin does not have this dissolution rate, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoefer to include “wherein the polyvinyl alcohol-based resin has a dissolution rate of 10 mass% to 50 mass% after 15 minutes of immersing 1 g of the polyvinyl alcohol-based resin in 100 g of water at 23°C,” in order to make the PVOH fibers “to have defined temperature trigger points for aqueous dissolution at desired temperatures between 20°C and 90°C.”  For example, Applicant discloses Examples 1 and 3 with degrees of saponification of 88 mol% having respective dissolution rates of 35 and 32 mass% after 15 minutes (Table 1), and Hoefer similarly discloses PVOH of 88 mol% ([0082]) and motivates experimenting around 20°C ([0090]).  
Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.

Claim 1 is also rejected under 35 U.S.C. 102(a)(1) as anticipated by Takahashi (2016/0102244).
Regarding independent claim 1, Takahashi discloses A diverting agent (abstract “A fiber formed from a resin that degrades in treatment fluid” and [0098] “it is treatment such as … temporary plugging” = diverting), comprising: a polyvinyl alcohol-based resin ([0037] “Examples of degradable fibers include fibers containing … polyvinyl alcohols … The degradable resin may be one type alone”) having a degree of saponification of 65 mol% to 95 mol% ([0052] “Polyvinyl alcohol fiber formed from polyvinyl alcohol, and more specifically water-soluble polyvinyl alcohol fiber, is fiber formed from polyvinyl alcohol with a degree of saponification of 70 to 99.9 mol %”; 70-99.9 mol% clearly anticipates 65-95 mol%, e.g. at 85 mol%).
Applicant may note that during examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art.  See MPEP 2111.02 Effect of Preamble.  In this case, “A diverting agent” appears to merely recite an intended use that does not result in a structural difference in the claimed invention.  For example, there is no particular structures required by the term “diverting agent” as disclosed and as ordinarily used in the art more generally.  Additionally, Takahashi appears to disclose a “diverting agent” per se by using the agent in “temporary plugging” ([0098]), which is a type of diverting treatment.
Although not required to anticipate the claim, the Office observes that Takahashi does not appear to teach away from 65-70 mol% saponification, and providing this somewhat lower range would be an obvious optimization over the 70-99.9 mol% saponification already disclosed.

Claim 2 is also rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takahashi as in claim 1.
Regarding claim 2, Takahashi discloses “Polyvinyl alcohol fiber formed from polyvinyl alcohol, and more specifically water-soluble polyvinyl alcohol fiber, is fiber formed from polyvinyl alcohol with a degree of saponification of 70 to 99.9 mol % and dissolves in water having a temperature of 20 to 100° C … The solubility in water of the polyvinyl alcohol that forms the polyvinyl alcohol fiber can be controlled through its degree of saponification, molecular weight, structure, and the like, and may be selected as appropriate according to the usage environment” ([0052]). 
However, Takahashi fails to specify the amount that would dissolve after 15 min in water at 23°C.
Nevertheless, since Takahashi discloses the same composition as claimed, the PVOH resin, if subjected to testing, would act in the same manner as claimed, i.e., it would be capable of “wherein the polyvinyl alcohol-based resin has a dissolution rate of 10 mass% to 50 mass% after 15 minutes of immersing 1 g of the polyvinyl alcohol-based resin in 100 g of water at 23°C.”  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  
Alternatively, even if it were somehow found that Takahashi’s PVOH resin does not have this dissolution rate, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Takahashi to include “wherein the polyvinyl alcohol-based resin has a dissolution rate of 10 mass% to 50 mass% after 15 minutes of immersing 1 g of the polyvinyl alcohol-based resin in 100 g of water at 23°C,” in order to control “The solubility in water of the polyvinyl alcohol that forms the polyvinyl alcohol fiber” “through its degree of saponification, molecular weight, structure, and the like” “as appropriate according to the usage environment.”  For example, Applicant discloses Examples 1-4 with degrees of saponification of 73-93 mol% having dissolution rates of 30-47 mass% after 15 minutes (Table 1), and Takahashi similarly discloses PVOH of 70-99.9 mol% ([0052]) (70-99.9 mol% clearly anticipates 65-95 mol%, e.g. at 85 mol%).  
Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Sakai (2015/0337129) discloses “A resin composition of the present invention comprises a polyvinyl alcohol (PVA)-based resin (A) which comprises a structural unit represented by the following general formula (1) and has a degree of saponification of 85-94% by mole” (abstract).  However, this reference does not appear necessary at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674